Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Wende Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner became involved in a loud verbal exchange with the law library clerk over the use of a typewriter, capturing the attention of a number of other inmates who were using the law library. The correction officer who observed the incident wrote a misbehavior report charging petitioner with creating a disturbance and engaging in violent conduct. He was found guilty of the former charge, but not the latter, following a tier II disciplinary hearing. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding.
We confirm. The misbehavior report, together with the testimony of the correction officer who prepared it, provide substantial evidence supporting the determination of guilt (see Matter of Carrington v Goord, 20 AD3d 835, 835 [2005]; Matter of Wigfall v Goord, 16 AD3d 791, 792 [2005]). Petitioner’s claim of retaliation presented a credibility issue for the Hearing Officer to resolve (see Matter of Branch v Goord, 4 AD3d 699, 700 [2004]). His remaining claims are without merit.
*811Cardona, EJ., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.